Citation Nr: 1409997	
Decision Date: 03/12/14    Archive Date: 03/20/14	

DOCKET NO.  11-02 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tuberculosis (TB) converter tine test with positive purified protein derivative (PPD) and primary complex.

2.  Entitlement to service connection for hearing loss in the right ear.

3.  Entitlement to service connection for the residuals of injury to the left shoulder.

REPRESENTATION

Appellant represented by:  Nicole M Perez, Legal Aid Foundation of Los Angeles

WITNESS AT HEARINGS ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel
INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In a rating decision of April 2012, the RO granted entitlement to service connection for posttraumatic stress disorder with schizoaffective disorder and substance abuse disorder (previously claimed as substance abuse, posttraumatic stress disorder, anxiety disorder, intermittent explosive disorder, and depression), as well as for hearing loss in the left ear.  Accordingly, those issues, which were formerly on appeal, are no longer before the Board.  In that same rating decision, the RO additionally granted entitlement to service connection for bilateral tinnitus.

Finally, for reasons which will become apparent, the appeal as to the issues of whether new and material evidence has been received sufficient to reopen the Veteran's previously-denied claim for service connection for TB converter tine test with positive PPD and primary complex and the residuals of injury to the left shoulder is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


FINDING OF FACT

Sensorineural hearing loss in the right ear as likely as not had its origin as the result of acoustic trauma during the Veteran's period of active military service.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, sensorineural hearing loss in the right ear was incurred in active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  

VA notified the Veteran in January 2007, and in June and September 2009, of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.  

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include testimony presented at an RO hearing in June 2010, as well as testimony at a hearing before the undersigned Veterans Law Judge in March 2013, service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for hearing loss in the right ear.  In pertinent part, it is contended that the Veteran's right ear hearing loss is the result of acoustic trauma sustained during his period of active military service.

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2013).

Finally, for the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

In the present case, service connection is already in effect for left ear hearing loss, determined to be the result of noise exposure during the Veteran's period of active military service.  Pertinent evidence of record is to the effect that, while in service, the Veteran's Military Occupational Specialty included supply specialist and armorer.

Service treatment records, it should be noted, are negative for history, complaints, or abnormal findings indicative of the presence of right ear hearing loss.  In point of fact, at the time of a service separation examination in January 1971, hearing in the Veteran's right ear was within normal limits, and no pertinent diagnosis was noted.  

The earliest clinical indication of the presence of right ear hearing loss is revealed by a VA treatment record dated in October 2007, at which time there was noted the presence of a mild high frequency sensorineural hearing loss bilaterally.

Significantly, during the course of VA outpatient treatment in September 2010, the Veteran complained that the hearing in his right ear was getting worse.  On VA audiometric examination in early March 2012, which examination involved a full review of the Veteran's claims folder, pure tone air conduction threshold levels, in decibels, in the Veteran's right ear were as follows:


HERTZ
500
1000
2000
3000
4000
6000
8000
RIGHT
15
15
25
30
35
40
35

Speech discrimination ability in the Veteran's right ear was 100 percent.  In the opinion of the examining audiologist, the Veteran's hearing loss was at least as likely as not caused by or the result of an event in military service.  This was felt to be the case based on the Veteran's report of noise exposure during infiltration training and in Vietnam from howitzers, mortars, and grenades without ear protection.  According to the examining audiologist, the aforementioned types of noise could cause cochlear hair cell damage resulting in hearing loss.

On subsequent VA audiometric examination in late March 2012, which examination once again involved a full review of the Veteran's claims folder, pure tone air conduction threshold levels, in decibels, in the Veteran's right ear were as follows:

HERTZ
500
1000
2000
3000
4000
6000
8000
RIGHT
20
20
30
30
30
40
40

Speech discrimination ability in the Veteran's right ear was reported to be 94 percent.  Once again, in the opinion of the examining audiologist, the Veteran's hearing loss was at least as likely as not caused by or the result of an event in military service.  This was felt to be the case based on the Veteran's report of noise exposure during basic training.  In that regard, according to the Veteran, he was crawling under wire fencing on an obstacle course with howitzer fire above him.  Reportedly, after this incident, the Veteran was unable to hear for hours.  In addition, the Veteran was exposed to noise from mortars, grenades, and firefights in Vietnam, all of which could cause cochlear hair cell damage resulting in hearing loss.

The Board acknowledges that, at the time of the aforementioned VA audiometric examination in early March 2012, the Veteran did not meet the regulatory criteria for hearing loss disability as defined by VA.  See 38 C.F.R. § 3.385 (2013).  However, as of the time of the subsequent VA audiometric examination in late March 2012, the Veteran did, in fact, meet those regulatory criteria.  Moreover, a VA audiologist has expressed her opinion that the Veteran's current right ear hearing loss is, as in the case of his left ear hearing loss, the result of acoustic trauma sustained during his period of active military service.  Under the circumstances, the Board is of the opinion that the Veteran's right ear hearing loss at least as likely as not had its origin during his period of active military service.  Accordingly, service connection for sensorineural hearing loss in the right ear is in order.


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for the residuals of injury to his left shoulder, as well as a TB converter tine test with positive PPD and primary complex.  However, a review of the record in this case raises some question as to the exact nature and etiology of those disabilities.

In that regard, during the course of a Travel Board hearing before the undersigned Veterans Law Judge in March 2013, the Veteran indicated that he had received treatment at the "Gardena Medical Clinic" during the early 1970's, shortly following his discharge from service.  At present, records of such treatment are not a part of the Veteran's claims folder.  Under the circumstances, an attempt must be made to obtain those records prior to a final adjudication of the Veteran's remaining claims.

Accordingly, in light of the aforementioned, the case is REMANDED to the AMC/RO for the following actions:

1.  The AMC/RO should contact the Veteran, with a request that he provide the full name and address of the aforementioned "Gardena Medical Clinic" from which he reportedly received treatment in the early 1970's.  He should also be asked to provide appropriate release of information forms.  Following receipt of that information, the AMC/RO should contact that clinic, with a request that they provide copies of any and all records of treatment of the Veteran, to include, specifically, any treatment provided him during the early 1970's.  Should such records prove unavailable, the AMC/RO should specifically so state.  All attempts to obtain records should be documented in the claims folder.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to March 2012, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  All attempts to procure such records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran should be informed of any such problem.

3.  The AMC/RO should then readjudicate the Veteran's claims for service connection for the residuals of injury to the left shoulder, and a positive TB converter tine test with positive PPD and primary complex on the appropriate bases.  Should it be determined that additional examination is indicated, such examination should be indicated.  Should the benefits sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in April 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


